Title: From Thomas Jefferson to James Wood, 12 October 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond October 12th. 1780.

Baker was to give notice to Colo. Crockett when he should have ready subsistence and pack horses for him. Colo. Matthew’s Suggestions  as to the Militia shall be submitted to the Council, and the result communicated to Colo Crockett.
I am sorry to hear that your Supplies of Provision are still precarious. Mr Divers has made a Proposition to victual the troops on contract, which we think to submit to the Assembly. What is your Opinion of such a mode? I would be glad to hear from you, on this Question, together with your Sentiments on the prospect of Subsistence in any other way, as early as possible.
I am Sir with great esteem Your most obedt humble servt.,

Th: Jefferson

